Bronson, J.
(dissenting). I am of the opinion that the judgment should be affirmed. I concur in the majority opinion to the extent that it holds the evidence sufficient to support the jury’s findings of the conversion. I disagree with the majority opinion concerning the admissibility of competency of the testimony of the witnesses Captain Welch and Langley.
Many years ago, an armory building was established in Bismarck. Company “A” of the National Guard was quartered there. The personal property involved, located therein, was bought by, or furnished to, the company for its use. The company was the owner. Plaintiff, a civil corporation, was organized for purposes of holding this property. Its board of directors was composed of members of the company, one of them being the captain. With the exception of a few months the witness Welch was captain of the company from 1913 to April, 1911. During the time when preparations were being made for engaging in the world war he was assigned to Company “I.” Captain Welch was president of the plaintiff corporation. He was president of it at the time of the trial. As company commander it was his duty to see that the personal property was conserved. As far as the government property was concerned he was directly charged with it. This property involved was not government property. The witness Welch had charge of this property. He was familiar with it. He testified that he knew the reasonable value of this property. Some of it he had bought, such as the roller skates. His knowledge of value was based upon what he had paid for these articles. He further had inquired recently as to the value thereof. He had made inventory of this property. He saw the property in September, 1917, when the company was entraining for the Front. On cross-examination he testified that the values he placed upon the property were his estimate; that concerning some of the articles that he did not know what their real value was; that he was giving merely his estimate.
The witness Langley has been a member of the board of directors *634for the plaintiff since 1914 He is familiar with the property. He testified concerning its condition. He gave testimony concerning the value cf an electric piano. He stated that in his estimation the valuó of this electric piano, at that time (referring to September, 1917) allowing for the scratches on it, was $1,000; he knew what it would cost to replace it. No objection was made to this testimony. On cross-examination he testified that he had dealt in second-hand instruments; that ho had dealt in nearly everything; that he based his conclusion as to the value on what it would cost him to get one like it; that he also knew what it would cost to have the electric piano refinished; that he allowed about $150 for such purpose.
At the conclusion of Welch’s testimony defendant moved to strike out certain portions thereof concerning value of certain property for the reason that witness testified that he did not know what its value was. A similar motion was made with reference to the witness Langley.
The testimony of other witnesses was introduced, both by plaintiff and defendant, concerning the condition of the property and its value.
Pursuant to all of this testimony, considering the highest values testified for the various items, the total amount aggregated over $7,100. The jury returned a verdict for $6,000.
It is apparent that the evidence of the witnesses Welch and Langley, which was received without objection, was competent for the purposes for which it was offered. Goldstein v. Northern P. R. Co. 37 N. D. 602, 609, L.R.A.1918A, 612, 164 N. W. 143. Generally an owner is permitted to testify concerning the valrre of property owned by him. 22 C. J. 581; 13 Enc. Ev. p. 560. The reason for such rule is that there exists a presumption of familiarity with that which is owned and a better means of knowing the quality and value than other persons. Fairmont Gas Engine & R. Motor Car Co. v. Crouch, 133 Minn. 167, 157 N. W. 1090. Wigmore, in his work on Evidence, § 716, vol. 1, states, concerning property values, viz.:
“Here the general test, that anyone familiar with the values in question may testify, is liberally applied, and with few attempts to lay down detailed minor tests. The owner of an article, whether he is generally familiar with such values or not, ought certainly to be allowed to estimate its worth; the weight of his testimony (which often would *635be trifling) may be left to tbe jury; and courts have usually made no objections to tbis policy.”
See Goldstein v, Northern P. R. Co. supra; Needham v. H. S. Halveron & Co. 22 N. D. 594, 603, 135 N. W. 203. So, under this rule, a part owner may testify the same as a full owner, 13 Enc. Ev. 561. So may a former owner testify. Paterson v. Chicago, 31. & St. P. R. Co. 95 Minn. 51, 103 N. W. 621. Thus, the competency of an owner is not affected by the fact that his knowledge is recently acquired and is based in part on the result of inquiries made of experts and others. 12 C. J. 5S2. It certainly appears from this record that the witnesses Welch and Langley fall within the reason of the rule permitting an owner to testify concerning the value of his property. There is no necessity of applying any presumption that a mere stockholder or director of a corporation may testify like an owner. Upon this record the witnesses, whose testimony is questioned, knew the property, wTere familiar with it, and had a custody and control thereover. Under the peculiar circumstances it may well be said that they were directly interested in this property. In fact they stood precisely in the position of one who would be the owner of such property. The reason for the rule applying, the rule should apply. It faii’ly well appears upon the record in this case that the plaintiff as a civil corporation simply existed for the purpose of holding a status in law as the owner of this property. It-was not engaged in business. It was simply holding the title to the property for the benefit of the composite members of an organization that formed a military unit of our government. Hence, all of these facts should be considered in connection with the general principles of law that any witness, whether owner or not, sufficiently familiar with property to make his estimate serviceable may state his estimate of its value. 22 C. J. 573; Lines v. Alaska Commercial Co. 29 Wash. 133, 69 Pac. 642. Eor, ordinarily, value is simply a matter of opinion. In many cases, such as this case, the proof must rest on the opinion of witnesses. See 22 C. J. 574. In such cases the liberal rule of construction is applied concerning the competency of such witnesses. 22 C. J. 574; City Nat. Bank v. Jordan, 139 Iowa, 499, 504, 117 N. W. 760.
The judgment should be affirmed.